Citation Nr: 1416039	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder for the period from September 18, 2003, to September 20, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for anxiety disorder, to include posttraumatic stress disorder (PTSD), for the period from September 21, 2004, to January 10, 2006.

3.  Entitlement to an evaluation in excess of 70 percent for anxiety disorder, to include PTSD, for the period beginning January 11, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and St. Petersburg, Florida.  Jurisdiction of this case now resides with the VA RO in St. Petersburg, Florida.  The issues currently on appeal were previously before the Board in April 2011.  The issues on appeal were remanded for additional development and have now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDING OF FACT

In an October 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to increased evaluations for anxiety disorder, to include PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to increased evaluations for anxiety disorder, to include PTSD, for the entirety of the period on appeal, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2012 statement, the Veteran expressed a desire to withdraw the claims currently on appeal.  In response, the Appeals Management Center (AMC) sent the Veteran an appeals satisfaction notice.  The Veteran returned the signed appeals satisfaction notice in November 2012, stating that he wished to withdraw all remaining issues contained in his recent Board Remand.  

In December 2013, the Veteran's representative filed a post-remand brief addressing the issues in the April 2011 Board Remand.  In March 2014, the Veteran's representative clarified that the Veteran intended to withdraw the appeal issues.  See March 27, 2014, Motion to Withdraw Appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn his appeal on the issues of entitlement to increased evaluations for anxiety disorder, to include PTSD, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.
 






							[CONTINUED ON NEXT PAGE]
ORDER

The appeal on the issue of entitlement to an evaluation in excess of 30 percent for anxiety disorder, for the period from September 18, 2003, to September 20, 2004, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 50 percent for anxiety disorder, to include PTSD, for the period from September 21, 2004, to January 10, 2006, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 70 percent for anxiety disorder, to include PTSD, for the period beginning January 11, 2006, has been withdrawn and is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


